Citation Nr: 0737265	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to December 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death.  

The appellant testified by telephone before the Board sitting 
in Washington, D.C., in October 2007.  A transcript of the 
hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served in U.S. Army communications assignments 
including service in Headquarters and Headquarters Company, 
VII Army Corps, in the Southwest Asia Theater of Operations 
in 1990 and 1991.  The veteran also served in the Georgia Air 
National Guard from January 1996 to April 2002.  

The veteran died on March [redacted], 2003.  The cause of death 
listed on the death certificate was metastatic esophageal 
squamous cell cancer.  The appellant seeks benefits as the 
surviving spouse.  She contends that the veteran's esophageal 
cancer first manifested as pulmonary granulomatous disease in 
service, or alternatively, was caused by exposure to 
hazardous substances during service in Southwest Asia.  

Service medical records showed that calcified lymph nodes and 
scarring related to healed granulomatous disease were noted 
on two X-rays in May 1992 and July 1992.  However, no chronic 
disease was diagnosed and the veteran continued his active 
and National Guard service without medical restrictions or 
follow-up examinations.  

Service personnel records showed that the veteran was 
assigned to the VII Corps headquarters during Operations 
Desert Shield and Desert Storm.  The appellant submitted an 
excerpt from a Department of Defense Persian Gulf War 
internet site showing that the VII Corp headquarters company 
deployed from Germany to Southwest Asia during the conflict.  
The appellant waived RO consideration of the evidence.  
Regrettably, the internet site is no longer posted, and the 
information submitted does not identify the specific location 
of the VII Corps headquarters or the nature and extent of 
exposure of its personnel to specific hazardous substances 
during the deployment.  Additional research of military 
records is necessary to develop this evidence and to decide 
the claim. 

After receipt of information, if available, that identifies 
the likely hazardous substances to which members of the 
veteran's unit were exposed, a medical opinion is necessary 
to determine whether a relationship exists between exposure 
to the substances and the veteran's metastatic esophageal 
cancer.  Further, a medical opinion is also necessary to 
determine whether a relationship exists between the veteran's 
cancer and the calcified lymph nodes and granulomatous 
disease noted in service.  38 C.F.R. § 3.159 (c) (4).   

In a January 2003 notice of award, the Social Security 
Administration granted the veteran disability benefits.  
Medical evidence to support the decision is not of record and 
should be obtained as it may be relevant to the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration copies of any records of 
medical examination of the veteran that 
were considered in the administrative 
decision.

2.  Request information on the location 
and likely exposure to specific hazardous 
substances of the personnel of the 
Headquarters Company, VII Army Corps, 
during its deployment to Southwest Asia 
in support of Operations Desert Shield 
and Desert Storm in 1990 and 1991 from 
the following agency:

Deputy Assistant Secretary of Defense  
Force Health Protection & Readiness 
Policy & Programs 
Four Skyline Place  
5113 Leesburg Pike, Suite 901  
Falls Church, VA 22041

Make any follow-up requests as directed 
by the agency.  Associate any information 
obtained with the claims file.  

3.  Then, provide the claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note the review of the 
claims file in the examination report.  
Request that the physician provide an 
opinion whether the veteran's calcified 
lymph nodes, granulomatous disease, 
exposure to any specific hazardous 
substances in the Persian Gulf War, or 
any other aspect of service was related 
to, caused or contributed to his death 
from metastatic esophageal squamous cell 
cancer.  If necessary, the physician 
should consult the following Department 
of Defense internet site for information 
on the nature and current research on 
health hazards to personnel in the 
Persian Gulf War:  www.gulflink.osd.mil 
and print information relevant to the 
appellant's claim and the medical opinion 
for the claims file.

4.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide the 
appellant and her representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



